Citation Nr: 1512204	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint and disc disease of the lumbar spine, status post herniated disc removal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to August 1968.  He had additional active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Wisconsin Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is available for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for the residuals of a low back injury that he states that he sustained while performing INACDUTRA in September 1976.  Review of the record shows that, while the Veteran has submitted several lay statements from fellow servicemen who remember the injury, this specific period of INACDUTRA has, to date, not been verified.  The Board notes that requests for verification were made to the Wisconsin National Guard in February 2012, but that there is no record of a response to the inquiry.  The Board finds that an additional attempt should be made.  

It is further noted that the Veteran received treatment for lumbar disc disease in October and November 1976, including a laminectomy.  While a record of a lumbar myelogram and of the surgery has been associated with the record, complete clinical records have not been obtained.  The Board is thus put on notice as to the existence of additional medical records that may have some bearing on the claim.  As such, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA for the period of service in the Wisconsin Army National Guard, specifically a period of INACDUTRA in August or September 1976.  If a negative response is received, it should be so noted in the record.  

2.  The AOJ should request that the Veteran provide a list of all medical care providers from whom he received treatment in connection with the lumbar surgery performed in November 1976.  After obtaining any necessary consent, the AOJ should contact the private medical care providers and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received in connection with the 1976 surgery.  

3.  Following completion of the above and any other action deemed warranted, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

